Exhibit 10(d), Form 10-K

Kansas City Life Insurance Company

FOURTH AMENDMENT

KANSAS CITY LIFE

EXCESS BENEFIT PLAN

ARTICLE I

Definitions

 

  1.

“Act” shall mean the Employee Retirement Income Security Act of 1974 (ERISA), as
from time to time amended.

 

  2.

“Pension Plan” shall mean the Kansas City Life Insurance Company Cash Balance
Pension Plan, as amended from time to time.

 

  3.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

  4.

“Company” shall mean Kansas City Life Insurance Company and any of its
subsidiaries or affiliated business entities participating in the Pension Plan.

 

  5.

“Effective date” shall mean January 1, 1999.

 

  6.

“Maximum benefit” shall mean the maximum benefit permitted by Sections 415 and
401(a)(17) of the Code to be paid to a participant under the provisions of the
Pension Plan.

 

  7.

“Participant” shall mean any employee of the Company who is an active
participant in the Pension Plan on or after the effective date and whose pension
benefits determined on the basis of the provisions of such Pension Plan, without
regard to the limitations of Sections 415 and 401(a)(17) of the Code, would
exceed the maximum benefit.

 

  8.

“Plan” shall mean the Kansas City Life Excess Benefit Plan, as from time to time
amended or restated, which shall be an unfunded plan maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management and highly compensated employees, as described in Act
Section 201(2).

 

  9.

“Separation from service” means a separation from service as defined in
Section 409A of the Code and Treasury regulation § 1.409A-1(h)(1). The term
“separates from service” shall be interpreted in a manner that is consistent
with Section 1.409A-1(h)(1).

 

  10.

“Unrestricted benefit” shall mean the maximum normal, early, or deferred vested
retirement benefit, whichever is applicable, payable to a participant pursuant
to the provisions of the Pension Plan, determined without regard to the
limitations of the Code imposed under Sections 415 and 401(a)(17).



--------------------------------------------------------------------------------

ARTICLE II

Benefits

 

  1.

Normal retirement benefit: Upon separation from service following the retirement
of a participant, as provided under the Pension Plan, such participant shall be
entitled to a benefit equal in amount to his unrestricted benefit less his or
her maximum benefit. Subject to Section 2.5 below, the participant’s benefit
shall be paid at the time elected, or otherwise determined, under Section 2.4.

 

  2.

Deferred vested retirement benefit: If a participant separates from service with
the Company and is entitled to a deferred vested retirement benefit provided
under the Pension Plan, such a participant shall be entitled to a benefit equal
to his or her unrestricted benefit less his or her maximum benefit. Subject to
Section 2.5 below, the participant’s benefit shall be paid at the time elected,
or otherwise determined, under Section 2.4.

 

  3.

Spouse’s pension benefit: Subject to Section 2. 4 below, upon the death of a
participant whose spouse is eligible for a pre- or post-retirement surviving
spouse benefit under the Pension Plan, the participant’s surviving spouse shall
be entitled to a benefit equal to the surviving spouse benefit determined in
accordance with the provisions of the Pension Plan without regard to the
limitation under Code Sections 415 and 401(a)(17) less the maximum benefit
payable with respect to the participant. Such benefit will be paid, or will
commence payment, within ninety (90) days of the death of the participant,
provided, however, that if such ninety (90) day period begins and ends in
different calendar years, payment will be made or commence in the second
calendar year.

 

  4.

Optional forms of benefit payment: A retirement benefit payable under this
ARTICLE II shall be paid in a form and at a time available pursuant to the
provisions of the Pension Plan. Available options for distribution include Lump
Sum Payment, Single Life Annuity, 50% Joint and Survivor Annuity and 100% Joint
and Survivor Annuity. Active participants as of December 1, 2008 must make their
elections by December 31, 2008. Newly eligible participants must make their
elections within thirty (30) days of becoming participants in the Plan. Once
made, the election is subject to the subsequent election regulations as
described in Code Section 409A and Treasury regulation § 1.409A-2(b). A lump sum
shall be determined in the same manner as it is determined under the Pension
Plan. Subject to Section 2.5 below, if no election is made, the default election
shall be a lump sum payment made within ninety (90) days of the participant’s
separation from service, provided, however, that if such ninety (90) day period
begins and ends in different calendar years, payment will be made or commence in
the second calendar year.

 

  5.

In the case of a participant who meets the definition of a “Specified Employee”
as defined in Code Section 409A(a)(2)(B)(i), his or her distribution shall be
made, or shall commence, six (6) months after his or her separation from
service.

 

- Page 2 -



--------------------------------------------------------------------------------

ARTICLE III

Administration of the Plan

 

  1.

Administrator: The Plan shall be administered by the Administrative Committee
elected by the Company pursuant to the Pension Plan, and subject to such
authority detailed therein. The Administrator shall have the sole duty and
responsibility of maintaining records, making the requisite calculations, and
disbursing the payments hereunder. The Administrator shall have full and
complete discretionary authority in performing its duties. The Administrator’s
interpretations, determinations, regulations, and calculations shall be final
and binding on all persons and parties concerned.

 

  2.

Amendment and termination: Kansas City Life Insurance Company may amend or
terminate the Plan at any time, provided, however, that no such amendment or
termination shall adversely affect a benefit to which a termination or retired
participant or his beneficiary is entitled under ARTICLE II prior to the date of
such amendment or termination unless the participant becomes entitled to an
amount equal to such benefit under another plan or practice adopted by the
Company.

 

  3.

Payments: The Company will pay all benefits arising under this Plan and all
costs, charges, and expenses relating thereto.

 

  4.

Non-assignability of benefits: The benefits payable hereunder or the right to
receive future benefits under the Plan may not be anticipated, alienated,
pledged, encumbered, or subjected to any charge or legal process, and if any
attempt is made to do so, or a person eligible for any benefits becomes
bankrupt, the interest under the Plan of the person affected may be terminated
by the Administrator which, in its sole discretions, may cause the same to be
held or applied for the benefit of one or more of the departments of such person
or make any other disposition of such benefits that it deems appropriate.

 

  5.

Status of Plan: The benefits under the Plan shall not be funded, but shall
constitute liabilities by the Company payable when due.

 

  6.

Non-guarantee of employment: Nothing contained in the Plan shall be construed as
a contract of employment between the Company and any participants, or as a right
of any participant to be continued in employment of the Company, or as a
limitation on the right of the Company to discharge any of its employees, with
or without cause.

 

  7.

Applicable law: All questions pertaining to the construction, validity and
effect of the Plan shall be determined in accordance with the laws of the United
States and to the extent not pre-empted by such laws, by the laws of the State
of Missouri.

 

  8.

Compliance with Section 409A of the Code: This Plan is intended to comply with
Section 409A of the Code and shall be interpreted to comply with Section 409A of
the Code. To the extent that any provision of the plan violates Section 409A of
the Code, such that amounts would be taxable to a participant prior to payment,
such provision shall be automatically reformed or stricken to preserve the
intent to the extent permitted under Section 409A of the Code. Notwithstanding
the foregoing, Kansas City Life Insurance Company does not guarantee any
federal, state or local tax consequences associated with the participation in
this Plan, including without limitation Section 409A of the Code, and shall have
no liability for any adverse tax consequences of any participant.

 

- Page 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Kansas City Life Insurance Company has caused the Third
Amendment to the Kansas City Life Excess Benefit Plan to be executed by its
authorized Officers and its Corporate Seal to be hereunto affixed, to be signed
effective as of January 1, 2009, on this 30th day of December, 2010.

 

Kansas City Life Insurance Company

By:

 

/s/ A. Craig Mason, Jr.

Its:

 

Vice President

Attest:

 

By:

 

/s/ Kimberly K. Farrow

Its:

 

Assistant Secretary

 

(Corporate Seal) Officers:

/s/ Tracy W. Knapp

/s/ Mark A. Milton

/s/ Charles R. Duffy, Jr.

 

- Page 4 -